DETAILED ACTION
This is the first office action regarding application number 16/497,627, filed September 25, 2019. This is a Non-Final Office Action on the merits, Claims 1-16 have been cancelled and claims 17-32 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the applicant’s claim of priority to Foreign Application AU-2017901179 filed 3/31/2017 and Foreign Application AU-2017232241 filed 9/25/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on September 25, 2019 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Items 600 and 601.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [0064] item 510.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 18 is objected to because of the following informalities:
Regarding claim 18, claim 18 recites “further comprising a vehicle controller connected to a vehicle”, “a vehicle” should be changed to “the vehicle” to avoid any antecedent basis issues
    Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19-25, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 20050022402) in view of Weston (US 20130211723).

Regarding claim 17, Ash teaches
an underground mining vehicle comprising (Paragraph [0002], "This invention relates to a navigation system for use by a rover. More specifically, the invention relates to a novel navigation system that can determine position and attitude for any orientation of the rover.", here the rover is capable of determining its position and altitude for any orientation and this is interpreted to include if the vehicle were to be operating in a mine.)
a three-axis MEMS gyroscope mounted in a fixed position and pose relative to the underground mining vehicle (Paragraph [0018], "In one embodiment, the invention features a compact navigation system for a rover, the navigation system including a housing configured to be transported by the rover”) (Paragraph [0019], "The solid state three-axis gyro assembly may include a MEMS gyro system.")
and mounted on a rotator configured to index the three axis MEMS gyroscope about a rotation axis in multiple different orientations (Paragraph [0019], "The inner gimbal may include a drive motor for rotating the inner gimbal. The inner gimbal may be rotatable 180.degree. in each direction.")
a gyroscope interface connected to the three-axis MEMS gyroscope (Figure 7, item 112) (Paragraph [0017], "and a processor responsive to gyro logic circuits and accelerometer logic circuits for determining the attitude and the position of the navigation system.", here the gyro logic circuits are interpreted to be the interface connected to the gyros)
configured to receive rotational measurement data from the three-axis MEMS gyroscope for the multiple different orientations (Paragraph [0054], "On inner gimbal 38a, information from gyroscopes 76a-76c and accelerometers 74a-74c are sent to inner gimbal logic circuits 111, which include an analog digital converter (A/D), ASICs, and FPGAs. An output signal from a logic circuit 111 is transmitted to processor 51 located on housing 32a.")
and further configured to calculate a first rotation rate bias of the three-axis MEMS gyroscope with respect to a first axis substantially orthogonal to the rotation axis based on the rotational measurement data and calculate a second rotation rate bias of the three-axis MEMS gyroscope with respect to a second axis substantially orthogonal to the first axis and to the rotation axis based on the rotational measurement data (Paragraph [0019], "The processor may command rotation of the gimbals to determine north and vertical directions and to calibrate the gyro assembly and the accelerometer assembly biases.") (Table 1) (Paragraph [0023], "Rotating the gimbal system through four or more gyrocompass positions may be performed for determining gyro biases, accelerometer biases, and the components of the gravity and rotation vectors of the Earth or other celestial body.", here the system is rotating the gyro through a plurality of positions to determine a number of rotation rate biases at each of the positions and the calculation of those biases is interpreted to be inherent to the calibration step of the gyro assembly additionally these biases can be seen in Table 1 as B1-B3)
calculate a corrected first rotation rate by correcting the rotational measurement data using the first rotation rate bias (Table 1, here the system is using the rotational biases (B1 – B3) in the modification of sensor outputs to calculate corrected rotation rates)
calculate a corrected second rotation rate by correcting the rotational measurement data using the second rotation rate bias (Table 1, here the system is using the rotational biases (B1 – B3) in the modification of sensor outputs to calculate corrected rotation rates)
calculate a third rotation rate bias of the three-axis MEMS gyroscope with respect to the rotation axis based on the calculated expected rotation rate about the rotation axis (Table 1, here the system is using the rotational biases (B1 – B3) in the modification of sensor outputs to calculate corrected rotation rates)
a navigational unit connected to the gyroscope interface (Figure 7, items 112 and 51, here the Figure shows processor 51 which is interpreted to be a navigational unit connected to the FPGA 112/gyroscopic interface)
configured to receive the first rotation rate bias, the second rotation rate bias, and the third rotation rate bias from the gyroscope interface (Table 1, here Table 1 shows the system receiving the three biases B1-B3)
"a processor responsive to gyro logic circuits and accelerometer logic circuits for determining the attitude and the position of the navigation system. The compact navigation system provides to the rover long term navigation accuracy, including long term accuracy of the attitude and the position.") (Paragraph [0104], "For a gyro IA along a gimbal rotation axis, the integral of the gyro angle rate data during the gimbal 180.degree. slew should equal 180.degree. plus the effect of bias plus the effect of the Earth's rotation rate during the slew.", here the processor is determining the altitude and position/pose of the vehicle using the biases and the Earth rotation rate)
However Ash does not explicitly teach calculating a rotation rate about the rotation axis by using the earth rotation rate vector and the corrected rotation rates.
Weston teaches calculate an expected rotation rate about the rotation axis by performing an arithmetic operation on the earth rotation rate vector known for a given location of the underground mining vehicle, the corrected first rotation rate and the corrected second rotation rate (Formula 29, here omega represents the earth’s rotation rate and w(x), w(y), and w(z) represent the corrected rotation rates)

    PNG
    media_image1.png
    54
    173
    media_image1.png
    Greyscale

 (Examiners Note: here the system is reciting a formula with the same set of variables in largely the same form as the instant application, it would be obvious to someone or ordinary 
Ash and Weston are analogous art as they are both related generally to reducing errors in vehicle mounted gyroscopic systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to include calculating a rotation rate about the rotation axis using an arithmetic operation by using the earth rotation rate vector and the corrected rotation rates of Weston in the compact navigation system of Ash in order to reduce error contributions to gyroscopic measurements (Weston, Paragraph [0020], “In certain embodiments, a system for reducing error contributions to gyroscopic measurements made using sensors within a portion of a wellbore is provided.”).

Regarding claim 19, the combination of Ash and Weston teach the system as discussed above in claim 17, Ash further teaches
further comprising a three-axis accelerometer communicatively coupled to the navigation unit (Paragraph [0017], "a solid state three-axis accelerometer assembly both mounted on the gimbal system") (Figure 7, item 74a – 74c)
wherein the navigation unit is configured to calculate the pose based on acceleration data from the three-axis accelerometer (Paragraph [0018], "a processor responsive to the gyro logic circuit and the accelerometer logic circuit for determining the attitude and the position of the housing to provide for long term accuracy of the attitude and the position for navigation of the rover.")

Regarding claim 20, the combination of Ash and Weston teach the system as discussed above in claim 17, Ash further teaches
wherein the navigation unit is an inertial navigation unit (Paragraph [0066], "The method for inertial navigation, which uses accelerometer as well as gyro information, begins at step 170, FIG. 11, with obtaining a surveyed starting position.")
and is configured to determine an absolute location of the underground mining vehicle based on the pose (Paragraph [0067], "Using the information obtained at step 172 (or at step 176 after the first position), inertial navigation at step 178 is accomplished by propagating the attitude using the gyro information, transforming the accelerometer outputs to a navigation frame, adding information from a gravitational acceleration model, and double integrating to get the position of the navigation system. ")

Regarding claim 21, the combination of Ash and Weston teach the system as discussed above in claim 17, however Ash does not explicitly teach wherein the gyroscope interface is configured to calculated the expected rotation rate about the rotation axis using this formula:

    PNG
    media_image2.png
    40
    310
    media_image2.png
    Greyscale

Weston teaches wherein the gyroscope interface is configured to calculate the expected rotation rate (w-third) about the rotation axis according to [FORMULA] where (w-earth) is the Earth rotation rate vector magnitude, (w-first) is the corrected first rotation rate about the first axis and (w-second) is the corrected second rotation rate about the second axis corrected by the calculated first and second rotation rate bias, respectively (Formula 29, here omega 

    PNG
    media_image1.png
    54
    173
    media_image1.png
    Greyscale

 (Examiners Note: here the system is reciting a formula with the same set of variables in largely the same form as the instant application, it would be obvious to someone or ordinary skill in the art to rearrange the formula to solve for one of the other rotation rates instead of the earth’s rotation rate.)
Ash and Weston are analogous art as they are both related generally to reducing errors in vehicle mounted gyroscopic systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to include calculating a rotation rate about the rotation axis using an arithmetic operation by using the earth rotation rate vector and the corrected rotation rates of Weston in the compact navigation system of Ash in order to reduce error contributions to gyroscopic measurements (Weston, Paragraph [0020], “In certain embodiments, a system for reducing error contributions to gyroscopic measurements made using sensors within a portion of a wellbore is provided.”).

Regarding claim 22, the combination of Ash and Weston teach the system as discussed above in claim 17, Ash further teaches
further comprising a filter connected to the gyroscope interface and configured to continually track the third rotation rate bias (Paragraph [0060], "Gyro data may also be collected during the slew between gyrocompass orientations. Least squares or Kalman filter estimation, as known to those skilled in the art, is used to determine the gyro and accelerometer biases") (Paragraph [0085], "From the data at the four fixed gyrocompass orientations compensated for thermal variations, the gyroscope, accelerometer, and possibly magnetometer biases are calibrated, and the vector components of the local vertical gravity, of the Earth's rotation angular velocity, and possibly of the Earth's magnetic field in the outer gimbal frame may be calculated, as described below. These quantities may also be estimated from the data obtained during continuous rotation of the gimbals or at other positions.", here the system is using a Kalman filter configured to calculate and track the gyro biases and the system is capable of doing this in a continuous manner).

Regarding claim 23, the combination of Ash and Weston teach the system as discussed above in claim 17, Ash further teaches
to calculate the pose of the underground mining vehicle based on the further rotational measurement data (Paragraph [0017], "a processor responsive to gyro logic circuits and accelerometer logic circuits for determining the attitude and the position of the navigation system. The compact navigation system provides to the rover long term navigation accuracy, including long term accuracy of the attitude and the position.") (Paragraph [0104], "For a gyro IA along a gimbal rotation axis, the integral of the gyro angle rate data during the gimbal 180.degree. slew should equal 180.degree. plus the effect of bias plus the effect of the Earth's rotation rate during the slew.", here the processor is determining the altitude and position/pose of the vehicle using the biases and the Earth rotation rate).

	However Ash does not explicitly teach a further three-axis MEMS gyroscope wherein the navigation unit is connected to the further three-axis MEMS gyroscope.
	Weston teaches a method and system for reducing error contributions to gyroscopic measurements
	further comprising a further three axis MEMS gyroscope mounted in a fixed position and pose relative to the underground mining vehicle (Paragraph [0038], "The survey system 10 comprises a first gyroscopic sensor 12 and a second gyroscopic sensor 14. ... In certain embodiments, one or both of the first gyroscopic sensor 12 and the second gyroscopic sensor 14 comprises one or more gyros selected from the group ... a microelectromechanical system (MEMS) gyro.", here the system is teaching the use of a second gyroscope that could consist of one or more gyros of the MEMS variety)
	wherein the navigation unit is connected to the further three-axis MEMS gyroscope and is configured to receive further rotational measurement data from the further three-axis MEMS gyroscope (Paragraph [0040], "In addition, the computer system 30 is configured to receive measurement signals from the first gyroscopic sensor 12 and from the second gyroscopic sensor 14").
Ash and Weston are analogous art as they are both related generally to reducing errors in vehicle mounted gyroscopic systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to include a further three-axis MEMS gyroscope wherein the navigation unit is connected to the further three-axis MEMS gyroscope of Weston in the “In certain embodiments, a system for reducing error contributions to gyroscopic measurements made using sensors within a portion of a wellbore is provided.”).

Regarding claim 24, claim 17 is similar in scope to claims 21-23 and is therefore rejected under similar rationale.

Regarding claim 25, Ash teaches a method for calculating the pose of an underground mining vehicle the method comprising
indexing the three axis MEMS gyroscope mounted in a fixed position and pose relative to the underground mining vehicle about a rotation axis into multiple different orientations (Paragraph [0018], "In one embodiment, the invention features a compact navigation system for a rover, the navigation system including a housing configured to be transported by the rover; a gimbal system having two or more gimbals that includes at least an outer gimbal connected to the housing and an inner gimbal nested in and connected to the outer gimbal; a solid state three-axis gyro assembly mounted on the inner gimbal") (Paragraph [0019], "The solid state three-axis gyro assembly may include a MEMS gyro system.") (Paragraph [0019], "The inner gimbal may include a drive motor for rotating the inner gimbal. The inner gimbal may be rotatable 180.degree. in each direction.")
receiving rotational measurement data from the three-axis MEMS gyroscope for the multiple different orientations (Paragraph [0054], "On inner gimbal 38a, information from gyroscopes 76a-76c and accelerometers 74a-74c are sent to inner gimbal logic circuits 111, which include an analog digital converter (A/D), ASICs, and FPGAs. An output signal from a logic circuit 111 is transmitted to processor 51 located on housing 32a.")
calculating a first rotation rate bias of the three-axis MEMS gyroscope with respect to a first axis substantially orthogonal to the rotation axis based on the rotational measurement data calculating a second rotation rate bias of the three-axis MEMS gyroscope with respect to a first axis substantially orthogonal to the first axis and different to the rotation axis based on the rotational measurement data (Paragraph [0019], "The processor may command rotation of the gimbals to determine north and vertical directions and to calibrate the gyro assembly and the accelerometer assembly biases.") (Table 1) (Paragraph [0023], "Rotating the gimbal system through four or more gyrocompass positions may be performed for determining gyro biases, accelerometer biases, and the components of the gravity and rotation vectors of the Earth or other celestial body.", here the system is rotating the gyro through a plurality of positions to determine a number of rotation rate biases at each of the positions and the calculation of those biases is interpreted to be inherent to the calibration step of the gyro assembly additionally these biases can be seen in Table 1 as B1-B3)
calculate a corrected first rotation rate by correcting the rotational measurement data using the first rotation rate bias (Table 1, here the system is using the rotational biases (B1 – B3) in the modification of sensor outputs to calculate corrected rotation rates)
calculate a corrected second rotation rate by correcting the rotational measurement data using the second rotation rate bias (Table 1, here the system is using the rotational biases (B1 – B3) in the modification of sensor outputs to calculate corrected rotation rates)

calculating a pose of the underground mining vehicle based on the Earth rotation rate vector, the first rotation rate bias, second rotation rate bias and third rotation rate bias ((Paragraph [0017], "a processor responsive to gyro logic circuits and accelerometer logic circuits for determining the attitude and the position of the navigation system. The compact navigation system provides to the rover long term navigation accuracy, including long term accuracy of the attitude and the position.") (Paragraph [0104], "For a gyro IA along a gimbal rotation axis, the integral of the gyro angle rate data during the gimbal 180.degree. slew should equal 180.degree. plus the effect of bias plus the effect of the Earth's rotation rate during the slew.", here the processor is determining the altitude and position/pose of the vehicle using the biases and the Earth rotation rate).
However Ash does not explicitly teach calculating a rotation rate about the rotation axis by using the earth rotation rate vector and the corrected rotation rates.
Weston teaches calculate an expected rotation rate about the rotation axis by performing an arithmetic operation on the earth rotation rate vector known for a given location of the underground mining vehicle, the corrected first rotation rate and the corrected second rotation rate (Formula 29, here omega represents the earth’s rotation rate and w(x), w(y), and w(z) represent the corrected rotation rates)

    PNG
    media_image1.png
    54
    173
    media_image1.png
    Greyscale

 (Examiners Note: here the system is reciting a formula with the same set of variables in largely the same form as the instant application, it would be obvious to someone or ordinary skill in the art to rearrange the formula to solve for one of the other rotation rates instead of the earth’s rotation rate.)
Ash and Weston are analogous art as they are both related generally to reducing errors in vehicle mounted gyroscopic systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to include calculating a rotation rate about the rotation axis using an arithmetic operation by using the earth rotation rate vector and the corrected rotation rates of Weston in the compact navigation system of Ash in order to reduce error contributions to gyroscopic measurements (Weston, Paragraph [0020], “In certain embodiments, a system for reducing error contributions to gyroscopic measurements made using sensors within a portion of a wellbore is provided.”).

Regarding claim 29, claim 29 is similar in scope to claim 19 and is therefore rejected under similar rationale. 

Regarding claim 30, claim 30 is similar in scope to claim 20 and is therefore rejected under similar rationale. 


Regarding claim 31, claim 31 is similar in scope to claim 21 and is therefore rejected under similar rationale. 

Regarding claim 32, the combination of Ash and Weston teach the system as discussed above in claim 25, Ash further teaches
wherein the method further comprises continually tracking the first, second and third rotation rate bias (Paragraph [0085], "From the data at the four fixed gyrocompass orientations compensated for thermal variations, the gyroscope, accelerometer, and possibly magnetometer biases are calibrated, and the vector components of the local vertical gravity, of the Earth's rotation angular velocity, and possibly of the Earth's magnetic field in the outer gimbal frame may be calculated, as described below. These quantities may also be estimated from the data obtained during continuous rotation of the gimbals or at other positions.", here the system is continuously rotating and indexing the gimbal in order to average out the effects of gyro and accelerometer bias errors and those quantities are continuously being calculated during this process).

Claims 18, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 20050022402) in view of Weston (US 20130211723) and further in view of May (US 20080039991).

Regarding claim 18, the combination of Ash and Weston teach the system as discussed above in claim 17, Ash further teaches 
correcting an inertial navigation system while the vehicle is stopped (Paragraph [0156], "At the start of a mission, or periodically during a mission, rover 200, 200a might have a period of being stationary on the Earth or other celestial body, such as Mars or the moon. The navigation system gimbals can then be used to perform calibrations of the gyro and accelerometers biases, scale factors, and input axis misalignments by providing the system with known inputs.")
cause the rotator to rotate the three axis gyroscope while the vehicle is stopped (Paragraph [0155], "Discrete position or continuous tumbles can be done, with the accelerometer and gyro input axes being placed at various angles relative to the local vertical and the Earth or other celestial body rotation vector.")
cause the gyroscope interface to calculate the first, second and third rotation rate biases (Paragraph [0019], "The processor may command rotation of the gimbals to determine north and vertical directions and to calibrate the gyro assembly and the accelerometer assembly biases.") (Paragraph [0023], "Rotating the gimbal system through four or more gyrocompass positions may be performed for determining gyro biases, accelerometer biases, and the components of the gravity and rotation vectors of the Earth or other celestial body. ") (Table 1, here the system is rotating the gyro through a plurality of positions to determine a number of rotation rate biases at each of the positions and the calculation of those biases is interpreted to be inherent to the calibration step of the gyro assembly additionally these biases can be seen in Table 1 as B1-B3).

May teaches methods and systems for providing accurate vehicle positioning 
further comprising a vehicle controller connected to a vehicle (Paragraph [0023], "The data is then used by processing device 60 to provide current speed, position, and attitude data to a vehicle position controller 64 which, as illustrated, is configured to control operation of vehicle steering, braking, throttling, and any other vehicle accessories" )
and configured to stop the vehicle (Paragraph [0038], "an integrity value is computed from covariance data to determine if the performance of vehicle is at an acceptable performance level. In the embodiment, when this integrity value exceeds, for example, 10 centimeters, processing device 60 is programmed to stop vehicle 10.")
and resume movement of the vehicle based on the calculated pose (Paragraph [0039], "In another embodiment, zero velocity updates (ZUPTs) are utilized to extend the inertial performance range during a GPS outage. When the integrity value reaches one-half of a specified value, vehicle 10 is programmed to stop and perform ZUPTs for 30 seconds to reduce the velocity errors and then resume operation.", here the system is resuming movement operations when a calculated value is within certain acceptable limits).
Ash and May are analogous art as they are both related generally to reducing errors in vehicle mounted gyroscopic systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the instant application to include a vehicle controller configured to stop the vehicle and resume movement of the vehicle based on a calculated pose of May in the compact navigation “Described herein are methods and systems that allow such vehicles to continue operation and maintain a very accurate cross-track position..”).

Regarding claim 26, claim 26 is similar in scope to claim 18 and is therefore rejected under similar rationale.

Regarding claim 27, the combination of Ash, Weston, and May teach the system as discussed above in claim 26, Ash further teaches
wherein stopping the vehicle comprises stopping the vehicle for more than 10 seconds and less than 300 seconds before resuming movement of the vehicle (Paragraph [0076], "This period of time generally is on the order of one minute but can be greater or smaller depending on the trade between accuracy of attitude and drill delay time").

Regarding claim 28, the combination of Ash, Weston, and May teach the system as discussed above in claim 26, Ash further teaches
wherein resuming movement of the vehicle comprises resuming movement for more than or equal to zero metres and less than 100 metres (Paragraph [0062], "Sometimes drill pipe is added in three thirty-foot segments, or a coil of continuous drill pipe is let down the hole so that drilling might be stopped only every 90 or several hundred feet.", here the vehicle is stopped for a section of pipe to be added to the drilling process and this is when the calibration operation occurs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667